Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that the claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, Claims 1 and 6 state “wherein on the outer circumferential surface, one of the protruding part or the ventilation hole is formed in a peripheral portion of the other” where it is unclear how one of these two parts is formed in a peripheral portion of the other without the other part also being formed in a peripheral portion of the other.  The Examiner is not entirely sure which embodiment is being claimed with this language.  As seen in Fig. 9, for example, the protruding part is 89 and the vent hole is 94.  The two are next to each other.  In a separate embodiment, the protruding part is 105 (see Figs. 14-16).  Does this claim language encompass both embodiments?  Does 
Claim 1 also states “on the outer circumferential surface, a first region corresponding to a portion where the air supply and discharge pipe line is formed is upheaved higher than a second region corresponding to the other portion, and the protruding part is the first region.”  This language is not easy to follow, and to the best of the Examiner’s ability, the language appears to correspond to what is shown in Fig. 17.  The problem is that Fig. 17 does not show the protruding part 89, and it is not clear how the protruding part can be AR1.  The protruding part is either an annular ring circumscribing the entire tube as shown in Fig. 5 or is an annular ring 105 around the vent hole as seen in Figs. 14-16.  Neither of these allows for the protruding part to be the first region.  Because of the non-standard language, the Examiner is treating this as indefinite.  The assumption is that there is a raised portion corresponding to the channel 80 as shown in Fig. 17.  Appropriate correction is required.
Claim 6 states “there is a gripping part gripped by an operator on a proximal end side of the overtube body” where this language is non-standard and implies the operator is part of the claimed invention.  The claim should functionally recite the operator.  For 

Allowable Subject Matter
Claims 1 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Until the Examiner knows exactly how Applicant addresses the 112b rejections, no definitive explanation can be provided as to why the claims are allowable.  However, the Examiner will discuss the state of the prior art and the differences between the prior art and the Examiner’s understanding of the invention.
The first distinction can be seen in Applicant’s use of a protrusion to help keep the vent hole clear when the device contacts a lumen (see Applicant’s Fig. 10).  A similar protrusion can be found in US 2012/0220829 to Fujikura (item 94), but this bump does not interact with a vent hole.  Fujikura also shows raised portion for the supply line (see Fig. 6), so that feature is does not represent a patentable distinction.  Finally, Fujikura includes a vent lumen with proximal and distal openings 80 and 97, but these holes do not extend through from the outer to the inner surface of the tube.
Ueda (JP 2011-188898, included by Applicant) does include vent holes 90 and 91, with 91 proximal to the balloon.  However, as with Fujikura, there is no discussion as to how the protrusion 86 helps keep the hole clear of the lumen in use.  Without some discussion relating these two elements to one another, the Examiner does not consider it obvious to move or resize them to achieve the disclosed functionality.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujikura (US 2012/0220829) discloses a similar device with a balloon, ventilation port, and protrusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795